Citation Nr: 1723936	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-42 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In June 2014, the Board remanded the case for further development.  The case has since been returned to the Board for further appellate review.  

The Board notes that the appeal originally included the issues of entitlement to service connection for a right wrist disorder and a pulmonary disorder, to include as due to exposure to asbestos.  However, during the pendency of the appeal, in a September 2014 rating decision, the Appeals Management Center (AMC) effectuated the Board's grant of service connection for degenerative osteoarthritis of the right wrist and assigned a 10 percent evaluation effective from April 25, 2008.  In a March 2016 rating decision, the AMC also granted service connection for asbestosis and assigned an evaluation of 10 percent, effective from August 13, 2008.  Those determinations constitute a full grant of the benefits sought on appeal; therefore, the issues no longer remain on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in a May 2017 statement, the AMC did not issue a supplemental statement of the case addressing the March 2015 VA examination and additional evidence received.  Therefore, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31 and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.

Moreover, in June 2014, the Board remanded the case, in pertinent part, to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Following the remand, the Veteran was provided a VA audiological examination in March 2015.  In the March 2015 VA examination report, the examiner noted that the audiogram results were invalid for rating purposes.  She stated that she was unable to test the Veteran's puretone thresholds because the Veteran was unable and/or unwilling to provide reliable and consistent responses to pure tone testing.  In addition, she noted that the pure tone thresholds were not in agreement with speech reception thresholds.  She reported that word discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc.  She related that the audiogram results were inconsistent with previous testing.  Specifically, she reported that the Veteran's most recent audiogram at the Nashville VA Medical Center (VAMC) Audiology Clinic in April 2014 indicated normal hearing sloping to severe high frequency hearing loss in the right ear and a profound sensorineural hearing loss in the left ear.  She also noted that the April 2014 audiogram was consistent with previous audiograms completed at the Nashville VAMC in 2009 and 2011 and that she believed the April 2014 audiogram was a more reliable indication of the Veteran's hearing.  As such, the Board finds the March 2015 VA audiometric results inadequate for rating purposes.

As this case must already be remanded, the Board finds that an additional VA examination would be helpful to accurately evaluate the Veteran's service-connected bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain all any outstanding, relevant VA medical records.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should also discuss the effect of the Veteran's hearing loss on his daily activities and occupational functioning.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should consider all of the evidence of record and adjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




